DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
In claim 9, line 12, after “triangle”, “like” should be fixed or deleted for a positive limitation.  
In claim 16, line 12, after “triangle”, “like” should be fixed or deleted for a positive limitation.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,880,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a transducer assembly comprising a stiffener plate having a first side operable to be connected to an actuating surface and a second side, a voice coil coupled to the second side of the stiffener plate, a magnet assembly positioned along the second side of the stiffener plate, the magnet .
Claims 16-20 of U.S. Patent No. 10,880,653 do not specifically claim that at least one suspension member of the plurality of suspension members comprises a triangle like shape.  However, it would have been obvious to one skilled in the art to provide any shape for the suspension member such as a triangle like shape for an alternate choice, depending on the applications and for better supporting the magnet assembly in the system.
	Further, claims 16-20 of U.S. Patent No. 10,880,653 do not specifically claim that at least one of the suspension members arranged around the center opening is rotated from 75 degrees to 105 degrees relative to at least one diagonal axis of the magnet assembly as claimed in claim 19.  However, it would have been obvious to one skilled in the art to provide any arrangement and/or configuration for the at least one of the suspension around the center opening of the magnet assembly as claimed in claim 19 such as providing the at least one of the suspension members arranged around the center opening that is rotated from 75 degrees to 105 degrees relative to at least one diagonal axis of the magnet assembly for an alternate choice and better supporting the magnet assembly in the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okayasu (US 2019/0091725).
Regarding claim 16, as broadly claimed, Okayasu teaches a transducer assembly (1, figures 2, 3, 4) comprising a stiffener plate (11, figure 4) having a first side operable to be connected to an actuating surface (paragraphs [0003] and [0034]) and a second side, a voice coil (20) coupled to the second side of the stiffener plate (figure 4), a magnet assembly (3, 31, 32, figures 2, 4) positioned along the second side of the stiffener plate, the magnet assembly (3, 31, 32, figures 2, 4) operable to produce a magnetic field that causes a movement of the magnet assembly relative to the voice coil (figure 4, paragraph [0023]), and a plurality of suspension members (40, figures 2, 3, 4) coupling the magnet assembly to the stiffener plate and the 
Okayasu does not specifically teach that at least one suspension member of the plurality of suspension members comprises a triangle like shape.  However, Okayasu does not restrict any shape for the suspension member (paragraph [0030]).
Therefore, it would have been obvious to one skilled in the art to provide any shape for the suspension member in the system of Okayasu such as a triangle like shape for an alternate choice, depending on the applications and for better supporting the magnet assembly in the system.
Regarding claim 17, as broadly claimed, Okayasu teaches the plurality of suspension members (40) that comprise leaf springs (paragraph [0030]) having a first end coupled to the second side of the stiffener plate and a second end coupled to a bottom side of the magnet assembly (figure 4).

 Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

None of prior art teaches a transducer assembly comprising an electronic device comprising an enclosure having an enclosure wall defining an actuating surface, a stiffener plate having a first side coupled to the actuating surface and a second side, a voice coil coupled to the second side of the stiffener plate, a magnet assembly positioned along the second side of the stiffener plate, the magnet assembly operable to produce a magnetic field that causes a movement of the magnet assembly relative to the voice coil, and a plurality of springs coupling the magnet assembly to the stiffener plate, as specifically claimed in claim 9, wherein each spring of the plurality of springs comprises a first extension member attached to the second side of the stiffener plate, a second extension member attached to a bottom side of the magnet assembly and having a same length as the first extension member, and wherein the first extension member and the second extension member meet at a joint to form a triangle shape, and the joint allows the first extension member and the second extension member to move toward or away from one another when the magnet assembly moves.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuyama (US 6,570,993) teaches an electric-mechanical acoustic converter comprising at least one suspension supporting a movable portion formed of a magnetic circuit portion and a weight portion.
Iwakura et al. (US 9,601,980) teaches an electromechanical transducer comprising a structural unit, an armature, and two elastic units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
December 2, 2021